 

 

 

 

[exhibit1030x0x0.jpg] 

November [5], 2019

 

 

Everest International Reinsurance, Ltd.

Seon Place, 4th Floor

141 Front Street

Hamilton, HM 19

P.O. Box HM 845

Telecopy Number: (441) 295-4828

Attention: [___]

 

Ladies and Gentlemen:

 

Ref: Amendment Agreement – Standby Letter of Credit Facility

 

This Letter Agreement (the “Amendment Agreement”) is made as of November [5],
2019 between Lloyds Bank Corporate Markets plc (successor in interest to Lloyds
Bank plc, the “Bank” or “us”) and Everest International Reinsurance, Ltd., a
company organized under the laws of Bermuda (the “Company”, “you” or “your”) in
connection to that certain: (i) letter agreement dated as of November 9, 2015
between the Bank and the Company (as the same may have been amended or restated
the “Facility Letter Agreement”), (ii) Master Agreement for Standby Letters of
Credit and Demand Guarantees dated as of November 9, 2015 between the Bank and
the Company (as the same may have been amended or restated the “Master
Agreement”), (iii) the Pledge and Security Agreement dated as of November 9,
2015 (as the same may have been amended or restated the “Pledge and Security
Agreement”) and (iv) Account Control Agreement, dated as of November 9, 2015
made among the Company, the Bank and The Bank of New York Mellon (as the same
may have been amended or restated the “Account Control Agreement” together with,
the Facility Letter Agreement, the Master Agreement and the Pledge and Security
Agreement, the “Existing Documents”). Unless otherwise specified herein, all
terms defined in this Amendment Agreement shall have the meanings as provided
for in the relevant Related Documents.   

 

You have advised us of your intention to amend and extend the termination date
of your £30,000,000 (as such amount may be increased as hereinafter provided)
bilateral FAL facility in support of your obligation to provide Funds at Lloyd’s
to support your and any Other Party’s business assumed as a member of certain
syndicates at Lloyd’s for the 2020Year of Account.

 

In consideration of the mutual covenants and agreements herein contained the
parties hereto agree and covenant to amend the Existing Documents as follows:

 

Amendment: 

 

Facility Letter

1.      Any and all references to “Related Documents”, in any Related Documents,
shall be read to include this Amendment Agreement. 

 

2.      The reference to “£30,000,000” in the first paragraph of the Facility
Letter is deleted and replaced by “£47,000,000”.

 

 

[exhibit1030x0x1.jpg] 

Lloyds Bank plc. Registered Office: 25 Gresham Street, London EC2V 7HN.
Registered in England and Wales No. 2065. Telephone: 020 7626 1500.Authorised by
the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and the Prudential Regulation Authority under number 119278.

    

--------------------------------------------------------------------------------

 

Lloyds Bank plc is covered by the Financial Services Compensation Scheme and the
Financial Ombudsman Service. (Please note that due to the schemes'

eligibility criteria not all Lloyds Bank business customers will be covered by
these schemes.)

 

 

 

 

3.      The reference to “December 31, 2018” in the second paragraph of the
Facility Letter is deleted and replaced by “December 31, 2019.”

 

4.      The fifth paragraph of the Facility Letter is deleted and replaced by
“The Facility shall become effective and the effective date shall occur upon the
satisfaction of the following conditions (and the documents required to be
delivered shall be in form and substance satisfactory to the Bank)(the first
date of which all of the following conditions are satisfied or waived by the
Bank (but in any case, no later than November [5], 2019), the “Effective
Date”). 

 

5.      The reference to “December 31, 2018” in the seventh paragraph of the
Facility Letter is deleted and replaced by “December 31, 2019.”

 

6.      The reference to “2019 underwriting year” in the seventh paragraph of
the Facility Letter is deleted and replaced by “2020 underwriting year.”

 

7.      The reference to “31 December 2019” in the eighth paragraph of the
Facility Letter is deleted and replaced by “December 31, 2020.”

 

 

Master Agreement

1.      The reference to “December 31, 2022” in the definition of Termination
Date in the Master Agreement is deleted and replaced by “December 31, 2023.”

 

2.      The references to “December 31, 2017” in clause (i) and clause (ii) of
the definition of Minimum Amount in Clause 2 of  Schedule 8(d) (Financial
Covenants) in the Master Agreement are deleted and replaced by “December 31,
2018” in both instances.

 

3.      The reference to “December 31, 2022” in footnote 3 in Exhibit B (Form of
Application for Irrevocable Standby Letter of Credit) to the Facility Letter is
deleted and replaced by “December 31, 2023.”

 

4.      The reference to “[2019]” in Clause 4 of Exhibit B (Form of Application
for Irrevocable Standby Letter of Credit) to the Facility Letter is deleted and
replace by “[2020]”.

 

5.      The references to “December 31, 2017” in clause 2(a) and clause 2(c)
(Minimum Consolidated Net Worth) in Section B of Attachment A (GAAP Covenant
Compliance Worksheet) to Exhibit B (Form of Compliance Certificate) to Exhibit C
to the Facility Letter are deleted and replaced by “December 31, 2018” in both
instances.

 

Related Documents

1.      In each and every Related Document and in all instances, all references
to Lloyds Bank plc are deleted and replaced by Lloyds Bank Corporate Markets plc
as successor in interest to Lloyds Bank plc.

 

 

 

Conditions Precedent: 

 

This Amendment Agreement shall become effective and the effective date shall
occur upon the satisfaction of the following conditions (and the documents
required to be delivered shall be in form and substance satisfactory to the
Bank) (the first date on which all of the following conditions are satisfied or
waived by the Bank, the “Effective Date” but which must occur on or before
November [5], 2019):

 

1.      delivery of this Amendment Agreement duly executed by the Company;

 

 

    

--------------------------------------------------------------------------------

 

 

 

2.      delivery of copies of the organic documents of the Company certified as
true and correct and up to date by the Secretary or Assistant Secretary of the
Company or that the documents previously delivered by the Company pursuant to
the Facility Letter have not changed;

 

3.      delivery of a certificate of the Secretary or Assistant Secretary of the
Company, attaching and certifying copies of the resolutions of its board of
directors authorizing the execution and delivery of the Amendment Agreement and
the performance of the transactions contemplated herein and therein, and
certifying the name, title, and true signature of each officer of the Company
authorized to execute the Amendment Agreement and the other Related Documents;

 

4.      delivery of a good standing certificate or comparable certificate
relating to the Company’s good standing under the laws of the jurisdiction of
its organization if such is available in such jurisdiction;

 

5.      delivery of a customary Letter of Substitution from Lloyd’s of London;

 

6.      satisfactory completion by the Bank of all “know your customer” checks;

 

7.      delivery of favorable opinions of counsel to the Company addressed to
the Bank and covering matters customary for a transaction of this nature;

 

8.      Evidence satisfactory to the Bank that all necessary or appropriate
steps have been taken (including the filing of a UCC-1 financing statement and
the registration of a charge under Bermuda law) have been taken in order to
perfect the lien and security interest of the Bank in the collateral pledged to
the Bank pursuant to the Pledge and Security Agreement together with
satisfactory UCC and Bermuda lien searches;

 

9.      The Bank shall have received evidence of acceptance by CT Corporation
System of its appointment of agent of service of process for the Company
pursuant to Section 19 of the Master Agreement;

 

10.  No Event of Default under the Master Agreement shall have occurred and be
continuing; and

 

10.  The representations and warranties set out in the Existing Documents are
true and correct in all respects as if made on the Effective Date except to the
extent they refer to an earlier date in which case they shall be true and
correct as of such date.

 

Entire Agreement; Restatement:  

 

This Amendment Agreement and the Existing Agreements constitute the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communications and prior writings (except as otherwise
provided herein) with respect thereto

 

Save as amended hereby, all terms and conditions of the Existing Documents will
continue in full force and effect. References to the Existing Documents will be
to the Existing Documents, as amended by this Amendment Agreement.

 

Counterparts: 

 

This Agreement may be executed by the parties hereto individually, or in any
combination of the parties hereto, in two or more counterparts, each which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by any electronic imaging means (including portable document
format) shall be effective as delivery of a manually executed counterpart of
this Amendment Agreement; provided, however, that, the Bank shall require any
request for a Letter of Credit delivered via email to attach such request,
signed by authorized signatories, in portable document format.

 

 

 

 

 

 

    

--------------------------------------------------------------------------------

 

 

 

 

Governing Law: 

 

                This Amendment Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[Signature page to follow]  

    

--------------------------------------------------------------------------------

 

 

 

 

 

Yours sincerely,

LLOYDS BANK CORPORATE MARKETS PLC

 

By:      /S/ TINA WONG    

 

Name: Tina Wong

Title:    Assistant Vice President

 

            Transaction Execution

 

 

 

 

 

By:      /S/ KAMAIA BASDEO

 

Name: Kamaia Basdeo

 

Title:    Assistant Vice President

 

            Transaction Execution

 

 

 

 

Acknowledged and agreed (in counterpart) this 5th  day of November, 2019

 

 

 

EVEREST INTERNATIONAL REINSURANCE, LTD.

 

 

 

 

 

By:       /S/ SANJOY MUKHERJEE

 

Name:  Sanjoy Mukherjee

 

Title:     CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

--------------------------------------------------------------------------------